
	
		IV
		111th CONGRESS
		1st Session
		S. CON. RES. 23
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			 June 19, 2009
			Referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Supporting the goals and objectives of the
		  Prague Conference on Holocaust Era Assets.
	
	
		Whereas
			 the Government of the Czech Republic will host the Conference on Holocaust Era
			 Assets in Prague from June 26, 2009, through June 30, 2009 (in this preamble
			 referred to as the Prague Conference);
		Whereas
			 the Prague Conference will facilitate a review of the progress made since the
			 1998 Washington Conference on Holocaust Era Assets, in which 44 countries, 13
			 non-governmental organizations, and numerous scholars and Holocaust survivors
			 participated;
		Whereas
			 a high-level United States delegation participated in the Washington
			 Conference, led by then-Under Secretary of State for Economic, Business and
			 Agricultural Affairs Stuart Eizenstat, Nobel Peace Laureate Elie Wiesel,
			 Federal Judge Abner Mikva, senior diplomats, and a bipartisan group of Members
			 of Congress;
		Whereas
			 then-Secretary of State Madeleine Albright delivered the keynote address at the
			 Washington Conference, articulating the commitment of the United States to
			 Holocaust survivors and urging conference participants to chart a course
			 for finishing the job of returning or providing compensation for stolen
			 Holocaust assets to survivors and the families of Holocaust
			 victims;
		Whereas
			 the Prague Conference is expected to review the issues agreed on at the
			 Washington Conference, including issues relating to financial assets, bank
			 accounts, insurance, and other financial properties;
		Whereas
			 the Prague Conference is expected to include a special session on social
			 programs for Holocaust survivors and other victims of Nazi atrocities;
		Whereas
			 at the Prague Conference, working groups are expected to convene to discuss
			 Holocaust education, remembrance and research, looted art, Judaica and Jewish
			 cultural property, and immovable property, including both private, religious,
			 and communal property;
		Whereas
			 the participation and leadership of the United States at the highest level is
			 critically important to ensure a successful outcome of the Prague
			 Conference;
		Whereas
			 Congress supports further inclusion of Holocaust survivors and their advocates
			 in the planning and proceedings of the Prague Conference;
		Whereas
			 the United States strongly supports the immediate return of, or just
			 compensation for, property that was illegally confiscated by Nazi and Communist
			 regimes;
		Whereas
			 many Holocaust survivors lack the means for even the most basic necessities,
			 including proper housing and health care;
		Whereas
			 the United States and the international community have a moral obligation to
			 uphold and defend the dignity of Holocaust survivors and to ensure their
			 well-being;
		Whereas
			 the Prague Conference is a critical forum for effectively addressing the
			 increasing economic, social, housing, and health care needs of Holocaust
			 survivors in their waning years;
		Whereas
			 then-Senator Barack Obama, during his visit in July 2008 to the Yad Vashem
			 Holocaust Memorial in Israel, stated, “Let our children come here and know this
			 history so they can add their voices to proclaim ‘never again.’ And may we
			 remember those who perished, not only as victims but also as individuals who
			 hoped and loved and dreamed like us and who have become symbols of the human
			 spirit.”; and
		Whereas
			 the Prague Conference may represent the last opportunity for the international
			 community to address outstanding Holocaust-era issues: Now, therefore, be
			 it
		
	
		That Congress—
			(1)supports the goals and objectives of the
			 2009 Prague Conference on Holocaust Era Assets;
			(2)applauds the Government of the Czech
			 Republic for hosting the Prague Conference and for its unwavering commitment to
			 addressing outstanding Holocaust-era issues;
			(3)applauds the countries participating in the
			 Prague Conference for the decision to seek justice for Holocaust survivors and
			 to promote Holocaust remembrance and education;
			(4)expresses strong support for the decision
			 by those countries to make the economic, social, housing, and health care needs
			 of Holocaust survivors a major focus of the Prague Conference, especially in
			 light of the advanced age of the survivors, whose needs must be urgently
			 addressed;
			(5)urges countries in Central and Eastern
			 Europe that have not already done so—
				(A)to return to the rightful owner any
			 property that was wrongfully confiscated or transferred to a non-Jewish
			 individual; or
				(B)if return of such property is no longer
			 possible, to pay equitable compensation to the rightful owner in accordance
			 with principles of justice and through an expeditious claims-driven
			 administrative process that is just, transparent, and fair;
				(6)urges all countries to make a priority of
			 returning to Jewish communities any religious or communal property that was
			 stolen as a result of the Holocaust;
			(7)calls on all countries to facilitate the
			 use of the Washington Conference Principles on Nazi-Confiscated Art, agreed to
			 December 3, 1998, in settling all claims involving publically and privately
			 held objects;
			(8)calls on the President to send a high-level
			 official, such as the Secretary of State or an appropriate designee, to
			 represent the United States at the Prague Conference; and
			(9)urges other invited countries to
			 participate at a similarly high level.
			
	
		
			Passed the Senate
			 June 18, 2009.
			NANCY ERICKSON,
			Secretary
		
	
